Title: XII. Governor of the Northwest Territory to the Secretary of State, 11 March 1791
From: St. Clair, Arthur
To: Jefferson, Thomas


            
              Sir
              Philadelphia March 11th. 1791.
            
            When I had the honor to make the report of my proceedings in the Illinois country, the plan of the town of Cahokia had not come to hand.—I have since received three copies, one of which I have transmitted to your office.—I have the honor to be with great respect Sir, your most obedient servant
            
              Ar. St. Clair
            
            
          